EXHIBIT 3.2 STATE OF DELAWARE SECRETARY OF STATE DIVISION OF CORPORATIONS FILED 12:00 PM 05/18/1395 950110278 - 2103295 AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF COMMUNICATION INTELLIGENCE CORPORATION Communication Intelligence Corporation (the "Corporation"), a corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware, originally incorporated on October 1, 1986,under the name "Communication Intelligence Corporation," DOES HEREBY CERTIFY: A.That the Corporation filed a Voluntary Petition for protection under Chapter 11 of
